691 S.E.2d 714 (2010)
STATE of North Carolina
v.
John M. HAGAMAN.
No. 445P09.
Supreme Court of North Carolina.
January 28, 2010.
Latoya B. Powell, Assistant Attorney General, for State of North Carolina.
John M. Hagaman, pro se.

ORDER
Upon consideration of the petition filed by Defendant on the 21st of October 2009 in this matter for a writ of certiorari to review the order of the Superior Court, Burke County, the following order was entered and is hereby certified to the Superior Court of that County:
"Dismissed by order of the Court in conference, this the 28th of January 2010."